Citation Nr: 0510925	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability left shoulder, including as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a left shoulder 
disability, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability of the 
wrists, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability of the 
ankles, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability of the 
elbows, including as due to an undiagnosed illness.  

6.  Entitlement to service connection for a disability of the 
hips, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for a disability of the 
cervical spine, including as due to an undiagnosed illness.  

8.  Entitlement to service connection a disability of the 
right knee, including as due to an undiagnosed illness.

9.  Entitlement to service connection for depression, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection for asthmatic 
bronchitis, including as due to an undiagnosed illness.

11.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, including in the Persian Gulf War, four months and 
three days of prior active service, and periods of active 
duty training and inactive duty for training..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision which 
denied, in pertinent part, the veteran's claims of 
entitlement to service connection for a condition of the left 
knee, left shoulder, wrists, ankles, elbows, hips, and neck, 
including as due to an undiagnosed illness; for 
patellofemoral chondromalacia of the right knee, including as 
due to an undiagnosed illness; for depression, including as 
due to an undiagnosed illness; for asthmatic bronchitis, 
including as due to an undiagnosed illness; and for chronic 
fatigue syndrome, including as due to an undiagnosed illness.  
The veteran has perfected a timely appeal.

In a statement dated in May 2004, the veteran's 
representative wrote that he wished to withdraw appeals with 
regard to the issues of service connection for bone infarct 
of the right shoulder, pes planus of the right foot, cells 
protruding from the skin, diarrhea, and psoriasis.  Those 
appeals are, thus, no longer before the Board.  38 C.F.R. 
§ 20.204 (2004).

The issues of entitlement to service connection for left and 
right knee disabilities, a left shoulder disability, hip and 
cervical spine disabilities, and depression are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's asthmatic bronchitis is attributed to a 
diagnosed disease.

3.  There is no competent medical evidence that the veteran's 
asthmatic bronchitis is related to service or any incident of 
service.

4.  The veteran does not have chronic fatigue syndrome.



CONCLUSIONS OF LAW

1.  An undiagnosed illness of the wrists, ankles, and elbows 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Asthmatic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. § 3.317 (2004).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to service 
connection for osteoarthritis of the left knee and left 
shoulder, a condition of the wrists, ankles, elbows, hips, 
and neck, patellofemoral chondromalacia of the right knee, 
depression, asthmatic bronchitis, and for chronic fatigue 
syndrome, all including as due to an undiagnosed illness.  
They also were informed of the evidence the veteran needed to 
provide and the evidence VA would obtain as well as the need 
for him to submit any evidence in his possession.  Such 
notice was issued to the veteran in the February 2000 rating 
decision, the March 2000 statement of the case, the May 2003 
supplemental statement of the case, a January 2004 letter, 
and a February 2004 supplemental statement of the case.  

These documents also provided the veteran and his service 
representative with notice of the law and governing 
regulations, including the VCAA, as well as the requirement 
to submit medical evidence that established entitlement to 
service connection for a condition of the left knee, left 
shoulder, both wrists, both ankles, both elbows, both hips, 
and neck; for patellofemoral chondromalacia of the right 
knee; depression; asthmatic bronchitis; and chronic fatigue 
syndrome, all including as due to undiagnosed illness.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine the nature and 
etiology of his claimed disabilities.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Factual Background

A review of the veteran's service medical records indicates 
that he reported a history of hay fever and broken bones at 
an enlistment physical examination conducted in April 1981.  
The service examiner noted that the veteran had experienced 
mild hay fever during the summer without requiring 
medication.  

The veteran's history was unchanged on a quadrennial physical 
examination for the service department in November 1985.  
Clinical evaluation revealed that he was within normal 
limits.  He was found qualified for continued service.

The veteran reported a history of arthritis on a quadrennial 
physical examination in January 1989.  The examiner noted 
that the veteran reported experiencing "arthritis" in his 
left shoulder.  Clinical evaluation was unchanged.

A copy of the veteran's enlistment physical examination at 
the time he was called to active duty for Persian Gulf 
service in November 1990, is not available for review.

In January 1991, the veteran complained of pain in the right 
elbow at the olecranon.  Physical examination revealed no 
swelling, minimal olecranon tenderness, and a full range of 
motion in the right elbow.

The veteran complained of pain in both elbows in March 1991.  
He denied experiencing any trauma.  Objective examination 
revealed bilateral elbow pain on active range of motion, no 
edema or erythema, and a full active range of motion.  The 
impressions included musculoskeletal pain secondary to 
lumbosacral spine arthritis.

At the veteran's separation physical examination later in 
March 1991, clinical evaluation revealed that he was entirely 
within normal limits.  He was found qualified for separation 
from service.

A review of the veteran's DD-214 shows that he served in the 
Southwest Asia Theatre of Operations from January to March 
1991.

On a private emergency room visit in April 1991, the veteran 
complained of a sore throat.  He denied any chest discomfort.  
Physical examination revealed that his voice was clear.  His 
throat was infected.   His neck was supple.  The impression 
was an acute upper respiratory infection.

The veteran reported to a private emergency room in May 1991 
complaining of a sore throat that had lasted for almost 1 
month.  Physical examination revealed that his throat was red 
without exudates.  The impression was pharyngitis.

The veteran complained of left-sided anterior chest pain on 
an emergency room visit in August 1991.  Objective 
examination revealed that his neck was supple.  There were no 
acute symptoms present.  The assessment was musculoskeletal 
pain.

On VA orthopedic examination in December 1991, the veteran 
complained of painful elbows.  Physical examination revealed 
equal and active knee and ankle jerks.  There was normal 
sensation throughout both lower extremities.  Both elbows 
were "perfectly normal" with a full range of motion, normal 
strength, no tenderness, and no pain.  The examiner noted 
particularly that there was no pain along the upper condyle 
or elected arm processes in either elbow.  X-rays were 
unremarkable.  The diagnosis was multiple arthralgias with no 
specific objective findings on this examination.

Private chest X-rays taken in February 1992 were normal.  
Repeat chest X-rays taken in July 1992 were unchanged.  

The veteran complained of intermittent pharyngitis that had 
lasted for two weeks on private outpatient treatment in July 
1994.  He also reported a periodic problem with allergic 
rhinitis.  He denied any sinus discomfort.  Physical 
examination revealed a mildly erythematous pharynx.  The 
impression was pharyngitis that, in the examiner's opinion, 
could reflect a complication of allergic rhinitis or 
incipient streptococcal pharyngitis.  

On VA Persian Gulf War examination in January 1995, the 
veteran complained of frequently episodes of upper 
respiratory infections and questionable bronchitis, multiple 
joint pains in both knees, and general fatigue.  Physical 
examination revealed slight tenderness in the left lower 
quadrant.  The veteran had no effusion or limitation of 
motion in his extremities.  

The veteran complained of a lot of joint pain, especially in 
his knees, recurrent bronchitis, and that his shoulders ached 
in bed at night on VA outpatient treatment in April 1995.    

In December 1996, the veteran complained of bilateral knee 
pain that was more pronounced in the right knee.  He denied 
any swelling, erythema, or increased warmth over either knee 
joint.  He also denied any morning stiffness.  Physical 
examination revealed a round keratotic lesion overlying the 
left patella, although the veteran stated that this had been 
present for approximately 2 years.  The neck was supple.  
There was no crepitus in either knee, no effusion, and no 
erythema.  X-rays showed no bone or joint abnormality, no 
cortical break, no joint space narrowing, and no abnormal 
calcification.  The impression was bilateral arthritis of the 
large joints with a differential diagnosis including 
osteoarthritis.  

On VA outpatient treatment in May 1998, the veteran 
complained of generalized joint pain in his ankles, knees, 
and shoulders, insomnia with depression, and a constant 
cough.  The veteran reported that the pain in his left 
shoulder, knees, and ankles occurred some times without 
physical motion.  He denied any edema or inflammation.  He 
had experienced a sore throat once a month for the past 5-6 
years only in the winter, along with more severe colds, 
shortness of breath, and a cough with yellow expectorant.  
Physical examination revealed no limited motion in his 
extremities.  He walked on his toes and heels and flexed to 
touch his toes.  The diagnoses included joint pains and 
insomnia.

The veteran complained of intermittent bilateral knee and 
shoulder discomfort that had lasted for several years on 
private outpatient treatment in November 1998.  The veteran 
reported that this pain had been waking him up at night and 
interfering with his daytime work.  He also stated that he 
had difficulty climbing ladders because of his pain.  He 
denied any numbness and any morning stiffness.  He also 
denied any trauma to his joints.  Physical examination 
revealed no limitation in the range of motion of the neck and 
mild tenderness in the left lower quadrant.  There was no 
swelling, laxity, increased redness, or point tenderness 
around either knee.  There also was mild crepitus over both 
knees with flexion.  No pain was elicited on range of motion 
testing of the lower extremities.  There was mild discomfort 
throughout both shoulders on lateral abduction but no point 
tenderness.  The impression was bilateral shoulder and knee 
discomfort of uncertain etiology.

On VA outpatient treatment in December 1998, x-rays of the 
veteran's left shoulder and bilateral knees were all 
negative.  The impressions were osteoarthritis and 
depression.  

The veteran complained of continued bilateral shoulder pain 
on VA outpatient treatment in February 1999.  He also 
complained of wrist pain.  The assessment was osteoarthritis 
of the shoulders and knees and depression.

Lay statements submitted in March 1999 asserted that the 
veteran had developed chronic respiratory problems and had 
experienced chronic fatigue following service in the Persian 
Gulf.  

On VA general medical examination in April 1999, the veteran 
complained of intermittent flare-ups of pain in his joints 
and worsening bilateral knee and shoulder pain.  The veteran 
also complained of progressive difficulty with chronic 
fatigue throughout the day caused by insomnia.  He complained 
further of a chronic dry throat and somewhat hoarse voice.  
He stated that he awakened frequently during the night as a 
result of his shoulder discomfort.  The VA examiner noted 
that the veteran had been treated for depression since 
returning from service in the Persian Gulf.  The veteran 
stated that he had suffered from hay fever-type allergies for 
most of his life and felt that he had experienced more sinus 
congestion and more frequent and severe upper respiratory 
infections since returning from service in the Persian Gulf.  
The veteran experienced occasional night sweats, nightmares, 
intrusive thoughts, and feelings of hopelessness and 
frustration.  Physical examination revealed that his gait, 
posture, speech, and behavior were within normal limits.  The 
pharynx was clear with moist mucous membranes.  The neck was 
supple.  The extremities were warm and dry with no edema, 
clubbing, or cyanosis.  There was a decreased range of motion 
in the shoulders, right greater than left.  The veteran had 
difficulty with abduction of the shoulders.  There was no 
pericranial or neck muscle tenderness.  The diagnoses 
included depression, bilateral shoulder pain, right greater 
than left, bilateral knee pain, and allergic rhinitis.

On VA respiratory diseases examination in June 1999, the 
veteran complained of a chronic dry cough, recurrent colds, 
and episodes of bronchitis.  He reported that he had not been 
near the oil fires or in ammunition bunkers during active 
service in the Persian Gulf.  He experienced occasional clear 
to white phlegm production.  He also experienced 4 to 6 
infectious episodes per year, usually manifesting as 
bronchitis-type symptoms.  His infections occurred with 
dyspnea and usually resolved spontaneously, although he 
asserted that they took longer to resolve and he was more 
symptomatic than in the past.  He denied any chest pain or 
pressure, recurrent sinus trouble, or post-nasal drip.  He 
experienced periodic sore throats with hoarseness in his 
voice, which he attributed to being overtired or stressed.  
He denied dysphagia.  Physical examination revealed moist 
mucous membranes, some erythema of the posterior pharynx, and 
no evidence of enlarged tonsils.  The veteran's lungs were 
clear to auscultation bilaterally.  The diagnosis was 
recurrent bronchitis/upper respiratory infections, most 
consistent with episodes of asthmatic bronchitis.

On VA joints examination in June 1999, the veteran complained 
of stiffness in his joints after prolonged sitting which 
resolved with activity.  He asserted that his complaints of 
joint pain in his shoulders, wrists, knees, ankles, and back 
had begun during service in the Persian Gulf.  Physical 
examination revealed that he undressed quickly and pulled his 
shirt up over his head without any restrictions.  His gait 
was normal.  He walked on his toes and heels without any gait 
discrepancy.  His balance was normal.  Muscle strength was 
5/5 for shoulder flexion, extension, adduction, external 
rotation, internal rotation, flexion and extension at the 
elbows, wrists, grip, knees, ankle dorsiflexion, and hip 
flexors and extensors.  The veteran complained of discomfort 
at the extremes on range of motion testing of the shoulder, 
although this resolved with the return to neutral.  The 
elbows were non-tender, without crepitus, and had a full 
range of motion.  Wrist extension, flexion, ulnar deviation, 
radial deviation all were normal and without tenderness.  The 
hips were not tender to palpation and had a full range of 
motion without discomfort.  The knees had full extension and 
flexion without discomfort.  The ankles were not tender to 
palpation and had no abnormal joint motions.  The assessment 
included multiple musculoskeletal complaints, worse in the 
shoulder, and without any discomfort in the ankles, knees, or 
wrists.

The veteran complained of continued neck pain, bilateral 
shoulder pain, bilateral ankle pain, and bilateral wrist pain 
on VA joints examination in October 1999.  Physical 
examination revealed no deformity of the cervical spine and 
no pain on palpation.  The veteran flexed the elbow to 135 
degrees easily with no pain.  He fully extended the elbow to 
zero degrees.  Supination and pronation of both forearms was 
to 90 degrees in each direction without discomfort or pain 
against resistance.  There was no deformity or pain on 
palpation of the wrists.  The veteran flexed the wrists to 45 
degrees and extended them to 60 degrees without discomfort.  
Radial deviation was to 10 degrees.  Ulnar deviation was to 
45 degrees.  The veteran forward flexed the left shoulder to 
160 degrees, when he experienced discomfort.  There was no 
evidence of any atrophy of the shoulder girdle muscles.  
There was no evidence of any knee deformity or effusion.  
There was good left knee stability.  There was no ankle 
deformity or instability.  The range of motion of the ankles 
was to 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion bilaterally.  Left knee flexion was to 130 degrees 
and there was full extension.  Hip flexion was to 120 degrees 
bilaterally and external rotation was to 60 degrees 
bilaterally.  Internal rotation of the hips was to 10 degrees 
bilaterally.  The VA examiner commented that there were no 
abnormal findings in the veteran's neck, elbows, or wrists.  
There was some loss of active motion in the right shoulder.  
The assessment included a loss of range of motion in the 
right shoulder, crepitus of the right knee most likely due to 
patellofemoral chondromalacia, a normal ankle examination, a 
normal hip examination, and a normal range of motion in the 
cervical spine.

On VA chronic fatigue syndrome examination in February 2002, 
the veteran complained of constant joint pain in the 
extremities bilaterally, sleeplessness, fatigue, and 
depression.  The VA examiner stated that he had reviewed the 
veteran's claims file and medical records.  The veteran 
explained that his knees, ankles, and wrists were all in 
constant pain.  He also reported some shoulder pains in the 
past, but this appeared to have been resolved.  His 
sleeplessness had lasted about 10 years and consisted of 
taking a long time for him to get to sleep and pain in the 
musculoskeletal system on awakening.  He was constantly 
fatigued.  He admitted to depression but denied any history 
of sore throat trouble or pharyngitis.  He denied any redness 
or swelling in his joints.  Physical examination revealed 
normal ambulation, posture, and gait.  He appeared somewhat 
tired and depressed.  Neck examination revealed no cervical 
adenopathy.  The oral pharynx was clear without exudate.  The 
ankles had a good range of motion, no obvious deformity, no 
heat, no redness, no effusion, and no tenderness to 
palpation.  The shoulders had a full range of motion.  The VA 
examiner concluded that the veteran did not meet the criteria 
for chronic fatigue syndrome.  The examiner's impressions 
also included depression.

On VA outpatient treatment in March 2003, the veteran 
complained of a lot of stress in his life.  The assessment 
included depression.

In a December 2003 statement, the veteran contended that he 
was currently experiencing severe left shoulder pain.  He had 
experienced constant left shoulder pain since 1992.  He also 
contended that he had experienced moderate to severe 
bilateral knee pain in the previous 4 months.  

The veteran complained of bilateral knee pain on VA 
outpatient treatment in January 2004.  Physical examination 
revealed that his neck was supple and non-tender.  His lungs 
were clear to auscultation with no wheezing, rales, or 
rhonchi.  The assessment included chronic knee and left 
shoulder pain and depression/insomnia.

Lay statements received at the RO in January 2004 indicated 
that the veteran was experiencing bilateral knee and ankle 
pain, depression, and increasing upper respiratory problems.  

In January 2004, the veteran notified VA that he had no more 
medical records to submit in support of his claims.


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

Wrists, Ankles, Elbows

The treatment records and VA examination reports show that 
the veteran has complained of multiple joint pain.  This is 
an objective sign of undiagnosed illness.  38 C.F.R. 
§ 3.317(b).  The October 1999 examination reports limitation 
of motion in the wrists, ankles and elbows.  See 38 C.F.R. 
§ 4.71, Plates I & II (2004).  The limitation of motion is 
potentially present to a degree of 10 percent.  See 38 C.F.R. 
§ 4.20 (2004) (providing for analogous ratings); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002-5024 (2004).  While the 
treatment and examination records show chronic pain in those 
joints, no illness has been diagnosed.  There is no 
affirmative evidence that the undiagnosed illnesses were not 
incurred during service in the Persian Gulf, that they are 
attributable to events after service, or are due to willful 
misconduct.

Therefore, the criteria for service connection for 
undiagnosed illness of the wrists, ankles, and elbows have 
been met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Asthmatic Bronchitis

The veteran's upper respiratory condition has been diagnosed 
as asthmatic bronchitis.  Having been attributed to a known 
clinical diagnosis, this condition cannot be considered an 
undiagnosed illnesses to which the veteran could be entitled 
to service connection based on his Persian Gulf service.

There is no competent evidence linking asthmatic bronchitis 
directly to service.  Therefore, the evidence is against the 
grant of direct service connection.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Chronic Fatigue Syndrome

The provisions of 38 U.S.C.A. § 1117(a)(2)(B), provides 
presumptive service connection for Persian Gulf veterans who 
have a multisymptom illness, such as chronic fatigue 
syndrome.

The February 2002, examiner concluded that the veteran did 
not meet the criteria for the diagnosis of chronic fatigue 
syndrome, and there are no other medical findings showing 
this syndrome.  The Board, accordingly, concludes that the 
weight of the evidence is against a finding that the veteran 
has current chronic fatigue syndrome.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski.


ORDER

Entitlement to service connection for disability of the 
wrists, ankles, and elbows due to an undiagnosed illness, is 
granted.

Entitlement to service connection for asthmatic bronchitis, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness, is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA medical records contain findings referable to treatment 
for depression beginning in 1999.  On several occasions, 
however, it was reported that depression had been present 
since the veteran's service in the Persian Gulf.  An opinion 
is needed as to whether the currently diagnosed depression 
had its onset in service, or is otherwise the result of a 
disease or injury in service.

A service department treatment record dated in February 1982, 
shows that the veteran complained of soreness in the clavicle 
after being hit by a 2 x 4, 5 days earlier.  Objective 
examination revealed a full range of motion in the left 
shoulder, no swelling, and no deformities.  There was mild 
tenderness to palpation in the left shoulder.  The assessment 
was left shoulder pain.  

The veteran underwent VA outpatient treatment in January 
2004.  It was reported that X-rays had been made that day of 
the veteran's left shoulder and knees.  The reports of these 
studies are not in the claims folder.  They are relevant to a 
determination as to whether the veteran has an undiagnosed 
illness affecting those joints.  Thus, VA is required to 
obtain the report of the X-ray studies.  
38 U.S.C.A. § 5103A(b),(c).

On private outpatient treatment in October 1995, the veteran 
complained of right cervical neck discomfort.  Physical 
examination revealed mild restriction in the range of motion 
of his neck but no tenderness to palpation.  The impression 
was right cervical radiculopathy, most likely related to 
neuroforaminal spurring.  On VA examination in October 1999, 
it was reported that the veteran's neck was normal, although 
no range of motion was reported.  Other treatment records 
note the presence of neck pain, but do not report a 
diagnosis.  An examination is needed to clarify whether the 
veteran has current cervical spine disability to a degree of 
10 percent, due to undiagnosed illness.

Similarly, the record shows that veteran's complaints of hip 
pain.  The October 1999 examination apparently revealed 
normal hips, but no range of hip motion was reported.  An 
examination is needed to clarify whether the veteran has 
current hip disability to a degree of 10 percent, due to 
undiagnosed illness.

Accordingly, this case is REMANDED, in part, for the 
following:

1.  Obtain the report of the VA X-ray 
studies of the knees, shoulders, and back 
reportedly completed in January 2004.

2.  Afford the veteran an orthopedic, or 
other, appropriate examination, to 
determine whether he has current signs of 
undiagnosed illness involving the knees, 
left shoulder, hips, or cervical spine; 
or whether he as likely as not (50 
percent probability or more) has a 
diagnosed disability of these joints that 
is otherwise the result of a disease or 
injury during service.  The examiner 
should provide a rationale for these 
opinions.

The claims folder should be made 
available to the examiner, and the 
examiner should acknowledge such review.

3.  Afford the veteran a psychiatric 
examination to determine whether he has 
depression, or other psychiatric 
disability, that was incurred in service 
or is otherwise the result of a disease 
or injury in service.  The examiner 
should provide a rationale as to why any 
diagnosed psychiatric disability is or is 
not related to service.

The claims folder should be made 
available to the examiner, and the 
examiner should acknowledge such review.

4.  Then re-adjudicate the claims 
remaining on appeal.  Issue a 
supplemental statement of the case if any 
benefit is denied.  Return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


